Exhibit 10.7

PENN VIRGINIA CORPORATION
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

                    This is the Penn Virginia Corporation Supplemental Employee
Retirement Plan (the “Plan”), as amended and restated effective January 1, 2001,
which is maintained by Penn Virginia Corporation to provide retirement benefits
for a select group of its management or highly compensated employees and those
of its affiliates.  The Plan is intended to replace certain benefits eliminated
or reduced through the application of provisions of the Internal Revenue Code to
a tax-qualified retirement plan maintained by such employers.

ARTICLE I                   DEFINITIONS

                    The following words and phrases as used herein have the
following meanings unless a different meaning is plainly required by the
context:

                    1.1.          “Accounts” means Participant’s notional SERP
Account, CODA Account and Employer Stock Account maintained under the Plan.

                    1.2.          “Beneficiary” means the Participant’s
beneficiary as designated under the Plan on a form provided by the Committee.

                    1.3.          “Change of Control” means the circumstance
deemed to have occurred if:

                                      1.3.1.     any person (a “Person”), as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (other than (i) the Sponsor and/or its
wholly-owned subsidiaries, (ii) any ESOP or other employee benefit plan of the
Sponsor, and any trustee or other fiduciary in such capacity holding securities
under such a plan, (iii) any corporation owned, directly or indirectly, by the
shareholders of the Sponsor in substantially the same proportions as their
ownership of stock of the Sponsor, or (iv) a Participant or any group of Persons
of which he or she voluntarily is a part), is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Sponsor representing 30% or more of the combined voting power
of the Sponsor’s then outstanding securities;

                                      1.3.2.     during any two-year period
beginning after August 1, 1996, Directors of the Sponsor in office at the
beginning of such period plus any new Director (other than a Director designated
by a person who has entered into an agreement with the Sponsor to effect a
transaction within the purview of subsection (i), subsection (ii) or subsection
(iii) of Section 1.3.3) whose election by the Board, or whose nomination for
election by the Sponsor’s shareholders, was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the period or whose election or nomination for election was
previously so approved, shall cease for any reason to constitute at least a
majority of the Board; or




                                      1.3.3.     the Sponsor’s shareholders or
the Board shall approve (i) any consolidation or merger of the Sponsor in which
the Sponsor is not the continuing or surviving corporation or pursuant to which
the Sponsor’s voting common stock would be converted into cash, securities
and/or other property, other than a merger of the Sponsor in which holders of
voting common stock immediately prior to the merger have the same proportionate
ownership of shares of the common stock of the surviving corporation immediately
after the merger as they had in the voting common stock immediately before, (ii)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets or earning power of
the Sponsor, or (iii) the liquidation or dissolution of the Sponsor.

                    1.4.          “CODA Account” means a separate bookkeeping
account established for a Participant pursuant to Section 3.2 to which amounts
equal to CODA Deferral Contributions plus any Employer contributions described
in Section 2.4.1 are credited.

                    1.5.          “CODA Deferral Contributions” means Deferral
Contributions that are described by Section 2.4, and are credited to a
Participant’s CODA Account.

                    1.6.          “Code” means the Internal Revenue Code of
1986, as amended.

                    1.7.          “Committee” means the Plan’s administrative
committee appointed by the Sponsor.

                    1.8.          “Company” means the Sponsor and any other
employer that adopts the Plan for its Eligible Employees, with the consent of
the board of directors of the Sponsor.

                    1.9.          “Compensation” with respect to a Participant
means base pay and bonus without taking into account the dollar limit of
$150,000 (indexed for inflation) set forth in section 401(a)(17) of the Code
($170,000 in 2001).

                    1.10.        “Contribution Year” means, as of a particular
date, the preceding calendar year.

                    1.11.        “Date of Hire” means the first day that an
employee begins employment with the Company.

                    1.12.        “Deferral Contributions” means the amount by
which a Participant’s Compensation is reduced before such Compensation becomes
currently available to the Participant.  Deferral Contributions include CODA
Deferral Contributions and SERP Deferral Contributions.

                    1.13.        “Determination Date” means the date as of which
a determination or calculation is made.

- 2 -




                    1.14.        “Employer Stock Account” means a separate
bookkeeping account established for a Participant pursuant to Section 3.3 to
which amounts equal to Employer Stock Contributions are credited.

                    1.15.        “Employer Stock Contributions” means amounts
described in Section 2.5 that are credited to a Participant’s Employer Stock
Account.

                    1.16.        “Eligible Employee” means (i) any employee of
the Company who has base pay actually paid (without offset by 401(k) deferral
contributions) during the Contribution Year that equals or exceeds $100,000, or
(ii) in the case of an employee of the Company who has a Date of Hire in the
year of determination, an annual rate of base pay that equals or exceeds
$100,000.

                    1.17.        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

                    1.18.        “ESOP” means the Penn Virginia Corporation and
Affiliated Companies Employee Stock Ownership Plan, intended to be an employee
stock ownership plan within the meaning of sections 409 and 4975(c) of the Code.

                    1.19.        “Hardship” means, as determined by the
Committee, a severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or Participant’s
dependent (as defined in section 152 of the Code), uninsured loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

                    1.20.        “Participant” means an Eligible Employee who
meets the requirements of Section 2.1.              

                    1.21.        “Plan” means the Penn Virginia Corporation
Supplemental Employee Retirement Plan described by this document.

                    1.22.        “Plan Year” means the calendar year.

                    1.23.        “SERP Account” means a separate bookkeeping
account established for a Participant pursuant to Section 3.1 to which amounts
equal to SERP Deferral Contributions are credited.

                    1.24.        “SERP Deferral Contributions” means Deferral
Contributions described by Section 2.3 of the Plan and credited to a
Participant’s SERP Account in accordance with Section 3.1.

                    1.25.        “Sponsor” means Penn Virginia Corporation.

- 3 -




                    1.26.        “Value” means the amount of cash that the
liquidation of the hypothetical investments of the Participant’s Account, or any
portion thereof, yields as of the date of such liquidation.

                    1.27.        “Year of Service” means one calendar year,
measured from an employee’s Date of Hire, during which the employee is in the
employ of the Company.

                    1.28.        “401(k) Plan” means the Penn Virginia
Corporation and Affiliated Companies Employees’ 401(k) Plan which is intended to
be qualified under sections 401(a) and 401(k) of the Code.

ARTICLE II              PARTICIPATION

                    2.1.          Eligibility Requirements.  Each Eligible
Employee shall be eligible to participate in the Plan.  An Eligible Employee
shall be a Participant in the Plan as of the first payroll period of the
calendar quarter beginning on or after he or she validly elects to participate
in the Plan following the completion of one Year of Service.  Notwithstanding
the foregoing, the Committee may, in its sole and absolute discretion, permit
any Eligible Employee to begin participating in the Plan as of the first payroll
period of the month beginning on or after his or her Date of Hire, or at any
time thereafter.

                    2.2.          Election to Participate.  An Eligible Employee
may participate in the Plan by electing to make Deferral Contributions under the
Plan.  An election to have Compensation withheld pursuant to this Section 2.2
shall remain in effect until amended or revoked in accordance with Section 2.6.

                    2.3.          SERP Deferral Contributions.  An Eligible
Employee may elect to make SERP Deferral Contributions by reducing his or her
Compensation by any amount up to 100%, less the Participant’s CODA Deferral
Contributions and the amount of the Participant’s deferral contributions to the
401(k) Plan, if any.  An Eligible Employee shall make his or her election by
filing a form with the Committee that specifies the percentage or dollar amount
of Compensation to be withheld.

                    2.4.          CODA Deferral Contributions.  If the Committee
so provides for an individual Participant, he or she may elect to make CODA
Deferral Contributions by reducing his or her Compensation by an amount equal to
the amount he or she would otherwise be permitted to contribute to the 401(k)
Plan if such Participant met all of the eligibility requirements of the 401(k)
Plan. 

                                    2.4.1.     Employer Contributions to Certain
Participants’ CODA Deferral Contribution Accounts.  The Company may, if the
Committee so provides, in its sole and absolute discretion add a credit to a
Participant’s CODA Account.  Such employer credit (the “CODA Employer
Contribution”) shall not exceed the maximum matching contribution permitted
under the 401(k) Plan.  One-half of any CODA Employer Contribution for a Plan
Year shall be credited to such Participant’s CODA Account by March 31 of such
Plan Year or within

- 4 -




90 days of the date he or she begins participating in the Plan, if later, and
the second half of the CODA Employer Contribution shall be credited to such
Participant’s CODA Account on or before September 30 of such Plan Year or, if
later, 180 days after the first half of the CODA Employer Contribution was
credited.

                                    2.4.2.     Cessation of CODA Contributions. 
When a Participant becomes eligible to participate in the 401(k) Plan, he or she
may no longer make CODA Deferral Contributions, but the Committee may, in its
sole and absolute discretion, cause the Company to continue to credit CODA
Employer Contributions pursuant to Section 2.4.1.

                    2.5.          Employer Stock Contributions.  The Company
may, if the Committee so provides in its sole and absolute discretion, credit a
Participant’s Employer Stock Account with an amount equal to the amount an
Eligible Employee could otherwise receive under the ESOP if he or she met all of
the eligibility requirements of such ESOP.  Employer Stock Contributions shall
be credited in a time and manner determined by the Committee in its sole and
absolute discretion.  When a Participant  becomes eligible to participate in the
ESOP, he or she shall no longer be eligible to receive credits for Employer
Stock Contributions.

                    2.6.          Reduction or Termination of Contributions.  A
Participant may reduce the amount of or terminate salary withholding that the
Company will credit to the Plan as Deferral Contributions by filing a revised
election form with the Committee before the date such Compensation would
otherwise be currently available to the Participant.  The reduction or
termination of the Deferral Contributions shall be effective as of the first day
of the next payroll period beginning after the receipt of the election by the
Committee.

                    2.7.          Vesting.  A Participant shall be 100% vested
at all times in his or her Deferral Contributions, CODA Employer Contributions
and Employer Stock Contributions, if applicable, and any earnings credited
thereon.

ARTICLE III             INVESTMENT OF THE ACCOUNTS

                    3.1.          Establishment of the SERP Account.  The
Committee shall establish and maintain a notionalaccount for each Participant
who elects salary withholding under Section 2.3.

                                    3.1.1.     Crediting of Amount to the SERP
Account.  An amount equal to the Compensation withheld shall be credited to a
Participant’s SERP Account not later than 60 days after the date such
Compensation would otherwise have been paid to the Participant.  Hypothetical
earnings, gains and losses, if any, on the balance standing to the credit of the
SERP Account shall be credited or debited to the SERP Account as provided in
Section 3.1.2.

                                    3.1.2.     Hypothetical Investment of the
SERP Account.  The Committee may cause each Participant’s SERP Account to be
hypothetically invested in accordance with a written investment direction
provided to the Committee by the Participant.  A Participant may only direct
that the Committee invest his or her SERP Account in any investment available
under the 401(k) Plan at the time such direction is given.  A Participant may
change his or her

- 5 -




investment direction quarterly.  Such election shall be effective as of the
first day of the calendar quarter following the request of such change by the
Committee.  A Participant’s SERP Account shall be credited or debited with all
hypothetical earnings, gains, losses and ordinary expenses incurred through
execution of his or her investment directions.  If the Participant or Committee
determines not to invest the Participant’s SERP Account, the SERP Account shall
be assumed to be invested at the interest rate at which First Union National
Bank is lending to its most credit-worthy customers less 2%; provided that in no
event shall such rate exceed 8%.

                    3.2.          Establishment of the CODA Account.  The
Committee shall establish and maintain a notional account for each Participant
who is permitted by the Committee to elect salary withholding under Section 2.4.

                                    3.2.1.     Crediting of Amount to the CODA
Account.  An amount equal to the Compensation withheld pursuant to Section 2.4
shall be credited to a Participant’s CODA Account not later than 60 days after
the date such Compensation would otherwise have been paid to the Participant. 
Hypothetical earnings, gains and losses, if any, on the balance standing to the
credit of the CODA Account shall be credited or debited to the CODA Account as
provided in Section 3.2.2.  CODA Employer Contributions shall be credited as
provided under Section 2.4.1.

                                    3.2.2.     Hypothetical Investment of the
CODA Account.  The Committee may cause each Participant’s CODA Account to be
hypothetically invested in accordance with a written investment direction given
in accordance with Section 3.1.2; provided, however, that a Participant may
elect to have his or her CODA Account invested only in the investments then
available under the 401(k) Plan.  If the Participant or Committee determines not
to invest the Participant’s CODA Account, the CODA Account shall be assumed to
be invested at the interest rate at which First Union National Bank is lending
to its most credit-worthy customers less 2%; provided that in no event shall
such rate exceed 8%.

                    3.3.          Establishment of the Employer Stock Account. 
The Committee shall establish and maintain a notional account for each
Participant who is permitted by the Committee to receive an Employer Stock
Contribution under Section 2.5.

                                    3.3.1.     Crediting of Amount to the
Employer Stock Account.  The amount of contribution provided for under Section
2.5 shall be credited to a Participant’s Employer Stock Account not later than
60 days after the amount of such contribution is determined.  Hypothetical
earnings, gains and losses, if any, on the balance standing to the credit of the
Employer Stock Account shall be credited or debited to the Employer Stock
Account as provided in Section 3.3.2.

                                    3.3.2.     Hypothetical Investment of the
Employer Stock Account.  The Committee may cause each Participant’s Employer
Stock Account to be hypothetically invested in the common stock issued by the
Company or shares of preferred stock issued by the Company convertible into such
common stock, which shares shall constitute “qualifying employer securities”
under section 407(d)(5) of ERISA, and sections 409(l) and 4975(e)(8) of the
Code.  If the Participant or Committee determines not to invest the
Participant’s Employer Stock Account,

- 6 -




the Employer Stock Account shall be assumed to be invested at the interest rate
at which First Union National Bank is lending to its most credit-worthy
customers less 2%; provided that in no event shall such rate exceed 8%.

                    3.4.          Function of Committee.  Each Participant
agrees that the Company and the Committee are in no way responsible for the
investment results of the Participant’s notional Accounts, whether or not the
Account is hypothetically invested in accordance with the Participant’s
direction.

ARTICLE IV            DISTRIBUTION OF BENEFITS

                    4.1.          Accounts.  Subject to Section 4.2, the Value
of a Participant’s Accounts shall be distributed as soon as administratively
feasible following the earlier of (i) the Participant’s termination of
employment with the Sponsor and all of its affiliates for any reason other than
death, or (ii) a Change of Control.  In addition, a Participant may receive a
distribution of all or a portion of the Value of his or her vested Accounts
while employed by the Company in accordance with Section 4.4.

                    4.2.          Death.  Upon a Participant’s death while
employed by the Sponsor, another Company or one of their affiliates, the Value
of the Participant’s Accounts shall be distributed to his or her Beneficiary as
soon as administratively feasible following such death.

                    4.3.          In-Service Withdrawals from the Accounts.  A
Participant may receive a distribution of all or any portion of the Value of his
or her Accounts in accordance with this Section 4.3.

                                    4.3.1.     Prospective Election.  A
Participant may withdraw all or any portion of the Value of his or her Accounts
during a Plan Year, provided he or she has submitted an election form requesting
the withdrawal to the Committee no later than the December 15 of the Plan Year
preceding the year of intended withdrawal (the “Election Date”).  The election
form shall be irrevocable as of the applicable Election Date and, to be valid,
must specify (i) the percentage of the Participant’s Accounts he or she elects
to withdraw, and (ii) the date the withdrawal shall be made, which shall in no
event be earlier than March 1 of the Plan Year following the Election Date.

                                    4.3.2.     Hardship Withdrawal.  A
Participant may withdraw all or any portion of the Value of his or her Accounts
during a Plan Year by submitting a written request to the Committee, provided
that the Committee determines that the Participant has incurred a Hardship and
that the withdrawal is necessary to alleviate such Hardship.  The Committee
shall deem a distribution to be necessary to alleviate a Hardship if:

 

              4.3.2.1.          the distribution is not in excess of the amount
of the Participant’s Hardship and a reasonable estimate of taxes on such amount;
and

- 7 -




 

              4.3.2.2.          the Hardship may not be relieved through
reimbursement by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent that such liquidation would not itself cause severe
financial hardship) or by cessation of Deferral Contributions under the Plan.

                                    4.3.3.     Penalty Withdrawal.  A
Participant who is not eligible for a withdrawal pursuant to Section 4.3.1 or
Section 4.3.2 may withdraw all or any portion of the Value of his or her
Accounts at any time during the Plan Year by submitting an election form to the
Committee.  To receive a distribution pursuant to this Section 4.3.3, the
Participant shall (i) irrevocably forfeit from his or her Accounts an amount
equal to 5%of the value of the requested distribution, and (ii) not be permitted
to make Deferral Contributions to the Plan for a period of two years after the
date of distribution.

                                    4.3.4.      Method of Withdrawals.  A
withdrawal pursuant to Section 4.3.1, Section 4.3.2 or Section 4.3.3 will be
taken on a pro rata basis from the Accounts, unless the Participant requests a
different manner and the Committee approves such a manner in its sole and
absolute discretion.

                    4.4.          Administration of In-Service Withdrawals.  The
portion of a Participant’s Accounts not distributed pursuant to Section 4.3
shall remain in the Plan, except for any amount forfeited under Section 4.3.3. 
Distributions shall be made as soon as administratively feasible after the
Committee has reviewed and approved the request.

ARTICLE V              ADMINISTRATION

                    The Plan shall be administered by the Committee; provided,
however, that any member of the Committee who is a Participant in the Plan shall
be precluded from voting on any matter relating solely to his or her rights
under the Plan.  The Committee shall have the authority, responsibility and
discretion to interpret and construe the Plan and to decide all questions
arising thereunder, including, without limitation, questions of eligibility for
participation, eligibility for benefits and the time of the distribution
thereof, and shall have the authority to deviate from the literal terms of the
Plan to the extent the Committee shall determine to be necessary or appropriate
to operate the Plan in compliance with the provisions of applicable law.

ARTICLE VI             AMENDMENT AND TERMINATION

                    6.1.          Amendment.  The Sponsor reserves the right, by
action of its board of directors, to amend the Plan at any time, in any manner
whatsoever; provided, however, that no such amendment shall operate to reduce
the accrued benefit of any Participant, or that which his or her Beneficiary
would receive in the event of his or her death.

                    6.2.          Termination of the Plan.  Continuance of the
Plan is completely voluntary and is not assumed as a contractual obligation of
the Sponsor or any other Company.  The Sponsor and each other Company shall have
the right at any time, prospectively, to discontinue the Plan as to its Eligible
Employees; provided, however, that such termination shall not operate to reduce
the accrued benefit of any Participant, or that which his or her Beneficiary
would receive in the event of his or her death.

- 8 -




                    6.3.          Limitation.  Notwithstanding anything to the
contrary contained herein, Sections 2.7, 4.1, 6.1 and 6.2 shall become
irrevocable upon a Change of Control.

ARTICLE VII          MISCELLANEOUS

                    7.1.          Claims Procedure.  The Committee shall
administer a claims procedure as follows:

                                    7.1.1.     Initial Claim.  A Participant or
Beneficiary who believes himself or herself entitled to benefits hereunder (the
“Claimant”), or the Claimant’s authorized representative acting on behalf of
such Claimant, must make a claim for those benefits by submitting a written
notification of his or her claim of right to such benefits.  Such notification
must be on the form and in accordance with the procedures established by the
Committee.  Except for benefits paid pursuant to Section 4.2, no benefit shall
be paid under the Plan until a proper claim for benefits has been submitted.

                                    7.1.2.     Procedure for Review.  The
Committee shall establish administrative processes and safeguards to ensure that
all claims for benefits are reviewed in accordance with the Plan document and
that, where appropriate, Plan provisions have been applied consistently to
similarly situated Claimants.  Any notification to a Claimant required hereunder
may be provided in writing or by electronic media, provided that any electronic
notification shall comply with the applicable standards imposed under DOL
Reg. §2520.104b-1(c).

                                    7.1.3.     Claim Denial Procedure.  If a
claim is wholly or partially denied, the Committee shall notify the Claimant
within a reasonable period of time, but not later than 90 days after receipt of
the claim, unless the Committee determines that special circumstances require an
extension of time for processing the claim.  If the Committee determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90-day period.  In no event shall such extension exceed a period of 180 days
from receipt of the claim.  The extension notice shall indicate: (i) the special
circumstances necessitating the extension and (ii) the date by which the
Committee expects to render a benefit determination.  A benefit denial notice
shall be written in a manner calculated to be understood by the Claimant and
shall set forth:  (i) the specific reason or reasons for the denial, (ii) the
specific reference to the Plan provisions on which the denial is based, (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, with reasons therefor, and (iv) the procedure for
reviewing the denial of the claimand the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a legal
action under section 502(a) of ERISA following an adverse benefit determination
on review. 

- 9 -




                                    7.1.4.     Appeal Procedure.  In the case of
an adverse benefit determination, the Claimantor his or her representative shall
have the opportunity to appeal to the Committee for review thereof by requesting
such review in writing to the Committee within 60 days of receipt of
notification of the denial.  Failure to submit a proper application for appeal
within such 60 day period will cause such claim to be permanently denied.  The
Claimantor his or her representative shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim.  A document, record or other information
shall be deemed “relevant” to a claim in accordance with DOL Reg.
§2560.503-1(m)(8).  The Claimant or his or her representative shall also be
provided the opportunity to submit written comments, documents, records and
other information relating to the claim for benefits.  The Committee shall
review the appeal taking into account all comments, documents, records and other
information submitted by the Claimant or his or her representative relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

                                    7.1.5.     Decision on Appeal.  The
Committee shall notify a Claimant of its decision on appeal within a reasonable
period of time, but not later than 60 days after receipt of the Claimant’s
request for review, unless the Committee determines that special circumstances
require an extension of time for processing the appeal.  If the Committee
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the Claimant prior to the termination of
the initial 60-day period.  In no event shall such extension exceed a period of
60 days from the end of the initial period.  The extension notice shall
indicate: (i) the special circumstances necessitating the extension and (ii) the
date by which the Committee expects to render a benefit determination.  An
adverse benefit decision on appeal shall be written in a manner calculated to be
understood by the Claimant and shall set forth:  (i) the specific reason or
reasons for the adverse determination, (ii) the specific reference to the Plan
provisions on which the denial is based, (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
Claimant’s claim (the relevance of a document, record or other information will
be determined in accordance with DOL Reg. §2560.503-1(m)(8)) and (iv) a
statement of the Claimant’s right to bring a legal action under section 502(a)
of ERISA.

                                    7.1.6.     Litigation.  In order to operate
and administer the claims procedure in a timely and efficient manner, any
Claimant whose appeal with respect to a claim for benefits has been denied, and
who desires to commence a legal action with respect to such claim, must commence
such action in a court of competent jurisdiction within 90 days of receipt of
notification of such denial.  Failure to file such action by the prescribed time
will forever bar the commencement of such action. 

                    7.2.          Title to Assets.  Title to and beneficial
ownership of any assets, whether cash or investments, that the Company may set
aside or earmark to meet its obligations hereunder, shall at all times remain in
the Company; provided that the trustee shall hold legal title to any assets
placed in a trust.  No Participant or Beneficiary shall under any circumstances
acquire any property interest in any specific assets set aside in trust by the
Company.  Any funds

- 10 -




that may be invested under the provisions of the Plan shall continue for all
purposes to be a part of the general funds of the Company and no person other
than the Company shall by virtue of the provisions of the Plan have any interest
in such funds.  To the extent that any person acquires a right to receive
payments under the Plan, such right shall be no greater than the right of any
other unsecured general creditor of the Company.

                    7.3.          Non-alienation.  The right of a Participant or
any other person to the payment of any benefit hereunder shall not be assigned,
transferred, pledged or encumbered.

                    7.4.          Incapacity.  If the Committee shall find that
any person to whom any payment is due under the Plan is unable to care for his
or her affairs because of illness or accident, or is a minor, any payment due
(unless a prior claim therefor shall have been made by a duly appointed guardian
or other legal representative) may be paid to the person deemed by the Committee
to have responsibility for such person otherwise entitled to payment, in such
manner and proportions as the Committee may determine.  Any such payment shall
be a complete discharge, to the extent of the payment, of the liabilities of the
Plan, the Company, the Committee, and the trustee.

                    7.5.          No Employment Contract.  Nothing contained
herein shall be construed as conferring upon a Participant the right to continue
in the employ of the Company in any capacity.

                    7.6.          Succession.  The Plan and any related
agreements shall be binding upon and inure to the benefit of the Company, and
its successors and assigns, and the Participants and their heirs, executors,
administrators and legal representatives.

                    7.7.          Number.  For purposes of the Plan, the
singular shall include the plural, and vice versa.

                    7.8.          Governing Law.  The Plan shall be construed in
accordance with and governed by the laws of the Commonwealth of Pennsylvania,
except to the extent superseded by federal law.

                    IN WITNESS WHEREOF, Penn Virginia Corporation has caused its
duly authorized officers to execute this amendment and restatement of the Plan
as of the 29th day of July, 2001.

 

 

 

PENN VIRGINIA CORPORATION

 

 

 

 

 

 

 

 

Attest:

/s/ Nancy M. Snyder

 

By: 

/s/ A. James Dearlove

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

- 11 -




AMENDMENT NO. 1
TO THE
PENN VIRGINIA CORPORATION
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

          Penn Virginia Corporation (the “Company”) wishes to amend the Penn
Virginia Corporation Supplemental Employee Retirement Plan (the “Plan”) to offer
the cancellation opportunity offered in IRS transition guidance under section
409A of the Internal Revenue Code, effective for the 2005 Plan Year. Therefore,
pursuant to the power reserved to it in Section 6.1 of the Plan, the Company
amends the Plan, effective January 1, 2005, as follows:

          A new Section 2.8 is hereby added to the Plan to read in its entirety
as follows:

 

“2.8.          Special 2005 Transition Rule for Bonus Compensation Earned in
2005.  Notwithstanding anything in the Plan to the contrary, consistent with
section 409A of the Code and the guidance issued thereunder, any Participant who
made an election to defer all or a portion of his Compensation that is a bonus
earned in 2005 (payable in 2006) (the “2005 Bonus”) may cancel his election
relating to his 2005 Bonus by notifying the Committee in writing in a form
acceptable to the Committee.  A Participant must make such election on or before
December 16, 2005.  The entire amount of such 2005 Bonus shall be paid to the
Participant in 2006 and includible in his income in 2006.”

 

                    To record the adoption of this Amendment No. 1 to the Plan,
the Company has caused its authorized officers to affix its corporate name and
seal as of this 23rd day of January 2006.

 

[CORPORATE SEAL]

 

PENN VIRGINIA CORPORATION

 

 

 

 

 

 

 

 

 

 

Attest:

/s/ Nancy M. Snyder

 

By:

/s/ A. James Dearlove

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Nancy M. Snyder

 

 

A. James Dearlove

 

 

 

 

President and Chief Executive Officer

- 12 -